Exhibit 10.3

SECOND AGGREGATE CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

including any and/or all companies that are or may hereafter become affiliated
therewith

(collectively, the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED

IN THE INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED TO AND FORMING PART OF THIS CONTRACT

(the “Reinsurer”)



--------------------------------------------------------------------------------

SECOND AGGREGATE CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

TABLE OF CONTENTS

 

          Page   ARTICLE 1   

BUSINESS COVERED

     1    ARTICLE 2   

RETENTION AND LIMIT

     1    ARTICLE 3   

TERM

     2    ARTICLE 4   

SPECIAL TERMINATION

     2    ARTICLE 5   

TERRITORY

     3    ARTICLE 6   

EXCLUSIONS

     3    ARTICLE 7   

PREMIUM

     5    ARTICLE 8   

FLORIDA HURRICANE CATASTROPHE FUND

     6    ARTICLE 9   

DEFINITIONS

     7    ARTICLE 10   

EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

     10    ARTICLE 11   

NET RETAINED LIABILITY

     11    ARTICLE 12   

ORIGINAL CONDITIONS

     11    ARTICLE 13   

NO THIRD PARTY RIGHTS

     11    ARTICLE 14   

NOTICE OF LOSS AND LOSS SETTLEMENTS

     11    ARTICLE 15   

CURRENCY

     12    ARTICLE 16   

UNAUTHORIZED REINSURANCE

     12    ARTICLE 17   

TAXES

     14    ARTICLE 18   

ACCESS TO RECORDS

     14    ARTICLE 19   

CONFIDENTIALITY

     15    ARTICLE 20   

INDEMNIFICATION AND ERRORS AND OMISSIONS

     16    ARTICLE 21   

INSOLVENCY

     16    ARTICLE 22   

ARBITRATION

     17    ARTICLE 23   

SERVICE OF SUIT

     18    ARTICLE 24   

GOVERNING LAW

     19    ARTICLE 25   

ENTIRE AGREEMENT

     19    ARTICLE 26   

NON-WAIVER

     19    ARTICLE 27   

INTERMEDIARY

     20    ARTICLE 28   

MODE OF EXECUTION

     20   

 

i



--------------------------------------------------------------------------------

Attachments     Pools, Associations and Syndicates Exclusion Clause   Total
Insured Value Exclusion Clause   Mold Exclusion   Nuclear Incident Exclusion
Clause - Physical Damage – Reinsurance - U.S.A   Terrorism Exclusion (Property
Treaty Reinsurance) N.M.A. 2930c   Trust Agreement Requirements Clause

 

ii



--------------------------------------------------------------------------------

ARTICLE 1

BUSINESS COVERED

 

A. This Contract is to indemnify the Company in respect of the liability that
may accrue to the Company as a result of loss or losses under Policies
classified by the Company as Florida Personal Lines Property, in force at the
inception of this Contract, or written or renewed during the term of this
Contract by or on behalf of the Company, subject to the terms and conditions
herein contained.

 

B. Subject business shall include business assumed by the Company in connection
with the depopulation of Policies from Citizens Property Insurance Corporation.

ARTICLE 2

RETENTION AND LIMIT

 

A. Coverage A:

 

  1. The Reinsurer shall be liable in respect of the first Loss Occurrence,
chronologically, for the Ultimate Net Loss over and above an Ultimate Net Loss
of $9,000,000, subject to a limit of liability to the Reinsurer of $110,000,000.

 

  2. In addition to reductions under the provisions of the Florida Hurricane
Catastrophe Fund Article, amounts due under the Company’s other catastrophe
reinsurance shall reduce the Ultimate Net Loss subject to this Coverage A,
whether recoverable or not.

 

B. Coverage B:

 

  1. Subject to the provisions of subparagraph 2 below, the Reinsurer shall be
liable in respect of each Loss Occurrence for the Ultimate Net Loss over and
above an Ultimate Net Loss of $3,000,000 each Loss Occurrence, subject to a
limit of liability to the Reinsurer of $6,000,000 each Loss Occurrence.

 

  2. In addition to the retention in subparagraph 1 above, the Company shall
retain $6,000,000 of aggregate excess losses (meaning the total of Ultimate Net
Loss otherwise recoverable under this Coverage B) for Loss Occurrences
commencing during the term of this Contract.

 

  3. Recoveries under the Company’s Catastrophe Excess of Loss and Aggregate
Reinsurance Contract, effective June 1, 2013, shall reduce the Ultimate Net Loss
subject to this Coverage B, whether recoverable or not.

 

C. Coverage C:

 

  1. The Reinsurer shall be liable in respect of all Loss Occurrences commencing
during the term of this Contract for the Ultimate Net Loss over and above an
Ultimate Net Loss of $15,000,000, but not to exceed $110,000,000 as respects all
such Loss Occurrences.



--------------------------------------------------------------------------------

  2. In addition to reductions under the provisions of the Florida Hurricane
Catastrophe Fund Article and amounts due under the Company’s other catastrophe
reinsurance, amounts due under Coverage B above and recoveries under aggregate
reinsurance provided by the Company’s Catastrophe Excess of Loss and Aggregate
Reinsurance Contract, effective June 1, 2013, shall reduce the Ultimate Net Loss
subject to this Coverage C, whether recoverable or not.

 

  3. No recoveries shall be available under this Coverage C unless Ultimate Net
Loss applicable hereto arises from at least two separate Loss Occurrences.

 

D. Notwithstanding the above, the Reinsurer’s liability hereunder for Coverages
A, B and C combined shall not exceed $110,000,000 in respect of all Loss
Occurrences commencing during the term of this Contract.

ARTICLE 3

TERM

This Contract shall take effect at 12:01 a.m., Eastern Standard Time, June 1,
2013, and shall remain in effect until 12:01 a.m., Eastern Standard Time,
June 1, 2014, applying to Loss Occurrences commencing during the term of this
Contract.

ARTICLE 4

SPECIAL TERMINATION

 

A. The Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract at any time by giving written notice to the Subscribing Reinsurer in
the event of any of the following circumstances:

 

  1. The Subscribing Reinsurer ceases underwriting operations.

 

  2. A state insurance department or other legal authority orders the
Subscribing Reinsurer to cease writing business, or the Subscribing Reinsurer is
placed under regulatory supervision.

 

  3. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there have
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations.

 

  4. The Subscribing Reinsurer’s policyholders’ surplus (or the equivalent under
the Subscribing Reinsurer’s accounting system) as reported in such financial
statements of the Subscribing Reinsurer as designated by the Company, has been
reduced by 20% of the amount thereof at any date during the prior 12-month
period (including the period prior to the inception of this Contract).

 

2



--------------------------------------------------------------------------------

  5. The Subscribing Reinsurer has merged with or has become acquired or
controlled by any company, corporation, or individual(s) not controlling the
Subscribing Reinsurer’s operations at the inception of this Contract.

 

  6. The Subscribing Reinsurer has retroceded its entire liability under this
Contract without the Company’s prior written consent, except for retrocessions
to members of the Subscribing Reinsurer’s holding company group.

 

  7. The Subscribing Reinsurer has been assigned an A.M. Best’s rating of less
than “A-” and/or an S&P rating of less than “BBB+.” However, as respects
Underwriting Members of Lloyd’s, London, a Lloyd’s Market Rating of less than
“A-” by A.M. Best and/or less than “BBB+” by S&P shall apply.

 

B. In the event of such termination:

 

  1. The reinsurance premium due the Subscribing Reinsurer hereunder shall be
pro rated based on the period of the Subscribing Reinsurer’s participation
hereon, and the Subscribing Reinsurer shall immediately return any excess
reinsurance premium received.

 

  2. Provided that there is no subject Ultimate Net Loss, as defined herein,
resulting from any Loss Occurrence commencing prior to the effective date of
termination, the Subscribing Reinsurer shall have no further liability under
this Contract. However, if there is subject Ultimate Net Loss resulting from any
Loss Occurrence commencing prior to the effective date of termination, the
Company’s retention and Reinsurer’s limit as set forth in the Retention and
Limit Article shall be reduced pro rata, based on the period of the Subscribing
Reinsurer’s participation hereon, as respects the Subscribing Reinsurer’s share.

ARTICLE 5

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

ARTICLE 6

EXCLUSIONS

This Contract does not apply to and specifically excludes the following:

 

  1. All excess of loss reinsurance assumed by the Company.

 

  2.

Reinsurance assumed by the Company under obligatory reinsurance agreements,
except as respects business identified in paragraph B of the Business Covered

 

3



--------------------------------------------------------------------------------

  Article, and agency reinsurance where the Policies involved are to be
reunderwritten in accordance with the underwriting standards of the Company and
reissued as Company Policies at the next anniversary or expiration date.

 

  3. Financial guarantee and insolvency business.

 

  4. Third party liability and medical payments business.

 

  5. Losses excluded by the attached “Pools, Associations and Syndicates
Exclusion Clause.”

 

  6. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  7. Risks excluded under the provisions of the attached “Total Insured Value
Exclusion Clause.”

 

  8. All Accident and Health, Fidelity and Surety, Boiler and Machinery,
Workers’ Compensation and Credit business.

 

  9. All Ocean Marine business.

 

  10. Fidelity, unless written as part of a multiple peril Policy.

 

  11. All aviation, aerospace and satellite business.

 

  12. All railroad business.

 

  13. All insurances on growing or standing crops.

 

  14. Flood and/or earthquake, when written as such.

 

  15. Difference in Conditions insurances and similar kinds of insurances,
however styled, insofar as they may provide coverage for losses from the
following causes:

 

  a. Flood, surface water, waves, tidal water or tidal waves, overflow of
streams or other bodies of water or spray from any of the foregoing, all whether
wind-driven or not, except when covering property in transit; or

 

  b. Earthquake, landslide, subsidence or other earth movement or volcanic
eruption, except when covering property in transit.

 

4



--------------------------------------------------------------------------------

  16. Mortgage Impairment insurances and similar kinds of insurances, however
styled.

 

  17. Loss or damage caused by or resulting from war, invasion, hostilities,
acts of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard Policy with a standard War Exclusion Clause.

 

  18. Nuclear risks as defined in the attached “Nuclear Incident Exclusion
Clause – Physical Damage – Reinsurance (U.S.A.).”

 

  19. Loss arising from pollution or environment impairment.

 

  20. Losses in respect of overhead transmission and distribution lines and
their supporting structures other than those on or within 150 meters (or 500
feet) of the insured premises. It is understood and agreed that public utilities
extension and/or suppliers extension and/or contingent business interruption
coverages are not subject to this exclusion, provided that these are not part of
a transmitters’ or distributors’ Policy.

 

  21. Loss as excluded under the provisions of the attached “Terrorism Exclusion
(Property Treaty Reinsurance) – N.M.A. 2930c.”

 

  22. Mold as defined in the attached “Mold Exclusion.”

 

  23. All assessments from Citizens Property Insurance Corporation and the
Florida Hurricane Catastrophe Fund.

ARTICLE 7

PREMIUM

 

A. The Company shall pay the Reinsurer a deposit premium of $7,590,000 for the
term of this Contract, to be paid in the amount of $1,897,500 on June 1 and
September 1, 2013, and January 1 and March 1, 2014. The adjusted premium to be
paid to the Reinsurer for the reinsurance provided hereunder shall be 0.036272%
multiplied by the Company’s TIV with respect to the business covered hereunder,
subject to a minimum premium of $7,590,000.

 

B.

Within 30 days following the expiration of this Contract, the Company shall
furnish to the Reinsurer a statement of the TIV for the term of this Contract
and calculate the reinsurance premium in accordance with paragraph A above. In
the event that the Company’s TIV is greater than 105% of the TIV as of
September 30, 2013, an additional premium shall be due and payable to the
Reinsurer for the amount in excess of the deposit. In the event that the
Company’s TIV is less than 95% of the TIV as of

 

5



--------------------------------------------------------------------------------

  September 30, 2013, the Reinsurer shall immediately pay the Company the
difference, subject to the minimum premium for the term of this Contract as set
forth above. In the event that the Company’s TIV is within 5% of the TIV as of
September 30, 2013, the deposit premium for each Excess Layer shall be the final
premium hereunder.

 

C. “TIV (Total Insured Value)” means the Company’s in force liability on
business subject hereto, as determined by the Company.

 

D. For purposes of this Article, the “TIV as of September 30, 2013” is estimated
to be $20,925,086,908.

 

E. The Company shall furnish the Reinsurer with such information as may be
required by the Reinsurer for completion of its financial statements.

ARTICLE 8

FLORIDA HURRICANE CATASTROPHE FUND

 

A. As respects Loss Occurrences subject to this Contract, any loss reimbursement
recoverable by the Company under the Florida Hurricane Catastrophe Fund (FHCF),
shall be deducted in determining Ultimate Net Loss under this Contract, subject
to the following:

 

  1. The full reimbursement amount due from the FHCF for coverage under the
Mandatory Layer and the additional coverage option available to Limited
Apportionment Companies, based on statutory limits of coverage as of June 1,
including any reimbursement pursuant to the Temporary Increase in Coverage Limit
(TICL) shall be deemed recovered by the Company, whether or not actually
received from the FHCF and whether or not reduced because of the FHCF’s
inability to pay.

 

  2. Any other FHCF recoveries shall be disregarded for purposes of determining
Ultimate Net Loss subject to this Contract.

 

  3. For purposes of allocating recoveries from the FHCF with respect to each
Loss Occurrence, only amounts recoverable by applying the pay-out and retention
multiples for the FHCF prior to any reduction in retention due to multiple Loss
Occurrences in the same annual period shall be included in calculating the
deduction from Ultimate Net Loss.

 

  4. If the Company’s aggregate limit of FHCF reimbursement coverage is
exhausted by losses from multiple Loss Occurrences, and the FHCF does not
designate the portion of said limit allocable to each Loss Occurrence, the FHCF
reimbursement received shall be allocated to each individual Loss Occurrence in
the proportion that the Company’s losses in that Loss Occurrence bear to the
Company’s total losses arising out of all Loss Occurrences that have exhausted
the FHCF coverage.

 

6



--------------------------------------------------------------------------------

B. For purposes of loss recoveries under this Contract prior to the final
determination of the Company’s retention and limit under the FHCF, FHCF coverage
shall be calculated using the Company’s “Projected Payout Multiple” under the
FHCF. Upon determination of the Company’s retention and limit under the FHCF,
losses will be adjusted, recognizing any adjustment to the “Projected Payout
Multiple” caused by a change in the Aggregate Mandatory FHCF Premium but
disregarding any change due to a decrease in the statutory limit.

 

C. Any FHCF reimbursement premiums paid by the Company for FHCF layers that
inure to the benefit of this Contract shall be deemed to be premiums paid for
inuring reinsurance.

ARTICLE 9

DEFINITIONS

 

A.   1.    “Ultimate Net Loss” means the actual loss paid by the Company or
which the Company becomes liable to pay, such loss to include Loss Adjustment
Expense, 90% of any Extra Contractual Obligation and 90% of any Loss in Excess
of Policy Limits as defined in the Extra Contractual Obligations/Excess of
Policy Limits Article.

 

  2. Salvages and all recoveries (including amounts due from all reinsurances
that inure to the benefit of this Contract, whether recovered or not), shall be
first deducted from such loss to arrive at the amount of liability attaching
hereunder.

 

  3. All salvages, recoveries or payments recovered or received subsequent to
loss settlement hereunder shall be applied as if recovered or received prior to
the aforesaid settlement, and all necessary adjustments shall be made by the
parties hereto.

 

  4. The Company shall be deemed to be “liable to pay” a loss when a judgment
has been rendered that the Company does not plan to appeal, and/or the Company
has obtained a release, and/or the Company has accepted a proof of loss.

 

  5. Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Company’s “Ultimate Net Loss” has been
ascertained.

 

B. “Loss Adjustment Expense” means costs and expenses incurred by the Company in
connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to:

 

  1. court costs;

 

  2. costs of supersedeas and appeal bonds;

 

  3. monitoring counsel expenses;

 

7



--------------------------------------------------------------------------------

  4. legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including but not limited to declaratory
judgment actions;

 

  5. post-judgment interest;

 

  6. pre-judgment interest, unless included as part of an award or judgment;

 

  7. a pro rata share of salaries and expenses of Company field employees,
calculated in accordance with the time occupied in adjusting such loss, and
expenses of other Company employees who have been temporarily diverted from
their normal and customary duties and assigned to the field adjustment of losses
covered by this Contract; and

 

  8. subrogation, salvage and recovery expenses.

“Loss Adjustment Expense” does not include salaries and expenses of the
Company’s employees, except as provided in subparagraph (7) above, and office
and other overhead expenses.

 

C.   1.    “Loss Occurrence” means the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event that occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one “Loss Occurrence” shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event except that the term “Loss Occurrence”
shall be further defined as follows:

 

  a. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  b. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses that occur beyond such 96
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

8



--------------------------------------------------------------------------------

  c. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to above) and fire following directly
occasioned by the earthquake, those earthquake losses and individual fire losses
that commence during the period of 168 consecutive hours may be included in the
Company’s “Loss Occurrence.”

 

  d. As regards “freeze,” only individual losses directly occasioned by
collapse, breakage of glass and water damage (caused by bursting of frozen pipes
and tanks) may be included in the Company’s “Loss Occurrence.”

 

  2. The Company may choose the date and time when any such period of
consecutive hours commences provided that it is not earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss.

 

  3. Only one period of consecutive hours shall apply with respect to one event,
except that, as respects those “Loss Occurrences” referred to in subparagraph
(1)(b) above, if the disaster, accident or loss occasioned by the event is of
greater duration than 96 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more “Loss Occurrences” provided no two
periods overlap and no individual loss is included in more than one such period
and provided that no period commences earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.

 

  4. Losses arising from a combination of two or more perils as a result of the
same event shall be considered as having arisen from one “Loss Occurrence.”
Notwithstanding the foregoing, the hourly limitations as stated above shall not
be exceeded as respects the applicable perils, and no single “Loss Occurrence”
shall encompass a time period greater than 168 consecutive hours.

 

  5. Losses directly or indirectly occasioned by:

 

  a. Loss of, alteration of, or damage to; or

 

  b. A reduction in the functionality, availability or operation of a computer
system, hardware, program, software, data, information repository, microchip,
integrated circuit or similar device in computer equipment or non-computer
equipment, whether the property of the policyholder of the Company or not, do
not in and of themselves constitute an event unless arising out of one or more
of the following perils:

fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

 

9



--------------------------------------------------------------------------------

D. “Policy” means any binder, policy, or contract of insurance or reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company.

ARTICLE 10

EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

 

A. This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by the Company to settle within the Policy limit, or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.

 

B. This Contract shall cover Loss in Excess of Policy Limits, as provided in the
definition of Ultimate Net Loss. “Loss in Excess of Policy Limits” shall be
defined as Loss in excess of the Policy limit, having been incurred because of,
but not limited to, failure by the Company to settle within the Policy limit or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or reinsured or in the preparation or prosecution of
an appeal consequent upon such action.

 

C. An Extra Contractual Obligation and/or Loss in Excess of Policy Limits shall
be deemed to have occurred on the same date as the loss covered under the
Company’s Policy, and shall constitute part of the original loss.

 

D. For the purposes of the Loss in Excess of Policy Limits coverage hereunder,
the word “Loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy.

 

E. Loss Adjustment Expense in respect of Extra Contractual Obligations and/or
Loss in Excess of Policy Limits shall be covered hereunder in the same manner as
other Loss Adjustment Expense.

 

F. However, this Article shall not apply where the loss has been incurred due to
final legal adjudication of fraud of a member of the Board of Directors or a
corporate officer of the Company acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

 

G. In no event shall coverage be provided to the extent not permitted under law.

 

10



--------------------------------------------------------------------------------

ARTICLE 11

NET RETAINED LIABILITY

 

A. This Contract applies only to that portion of any loss that the Company
retains net for its own account (prior to deduction of any reinsurance that
inures solely to the benefit of the Company).

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
that may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

ARTICLE 12

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

ARTICLE 13

NO THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.

ARTICLE 14

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. The Company shall advise the Reinsurer promptly of all losses that, in the
opinion of the Company, may result in a claim hereunder and of all subsequent
developments thereto that may materially affect the position of the Reinsurer.

 

B. The Company alone and at its full discretion shall adjust, settle or
compromise all claims and losses.

 

C. As respects losses subject to this Contract, all loss settlements made by the
Company, whether under strict Policy terms or by way of compromise, and any
Extra Contractual Obligations and/or Loss in Excess of Policy Limits, shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay or allow, as the
case may be, its share of each such settlement immediately upon receipt of proof
of loss.

 

11



--------------------------------------------------------------------------------

ARTICLE 15

CURRENCY

 

A. Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars.

 

B. For purposes of this Contract, where the Company receives premiums or pays
losses in currencies other than United States Dollars, such premiums or losses
shall be converted into United States Dollars at the actual rates of exchange at
which these premiums or losses are entered in the Company’s books.

ARTICLE 16

UNAUTHORIZED REINSURANCE

 

A. This Article applies only to the extent a Subscribing Reinsurer does not
qualify for credit with any insurance regulatory authority having jurisdiction
over the Company’s reserves.

 

B. The Company agrees, in respect of its Policies or bonds falling within the
scope of this Contract, that when it files with its insurance regulatory
authority, or sets up on its books liabilities as required by law, it shall
forward to the Reinsurer a statement showing the proportion of such liabilities
applicable to the Reinsurer. The “Reinsurer’s Obligations” shall be defined as
follows:

 

  1. unearned premium (if applicable);

 

  2. known outstanding losses that have been reported to the Reinsurer and Loss
Adjustment Expense relating thereto;

 

  3. losses and Loss Adjustment Expense paid by the Company but not recovered
from the Reinsurer;

 

  4. losses incurred but not reported and Loss Adjustment Expense relating
thereto as respects known Loss Occurrences only;

 

  5. all other amounts for which the Company cannot take credit on its financial
statements unless funding is provided by the Reinsurer.

 

C. The Reinsurer’s Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves.

 

D.

When funding by Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a bank

 

12



--------------------------------------------------------------------------------

  and containing provisions acceptable to the insurance regulatory authorities
having jurisdiction over the Company’s reserves in an amount equal to the
Reinsurer’s Obligations. Such LOC shall be issued for a period of not less than
one year, and shall be automatically extended for one year from its date of
expiration or any future expiration date unless 30 days (or such other time
period as may be required by insurance regulatory authorities), prior to any
expiration date the issuing bank shall notify the Company by certified or
registered mail that the issuing bank elects not to consider the LOC extended
for any additional period.

 

E. The Reinsurer and the Company agree that any funding provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company, for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 

  1. to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and that has not been otherwise
paid;

 

  2. to make refund of any sum that is in excess of the actual amount required
to pay the Reinsurer’s Obligations under this Contract (or in excess of 102% of
the Reinsurer’s Obligations, if funding is provided by a Trust Agreement);

 

  3. to fund an account with the Company for the Reinsurer’s Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer. Any taxes payable on accrued
interest shall be paid out of the assets in the account that are in excess of
the Reinsurer’s Obligations (or in excess of 102% of the Reinsurer’s
Obligations, if funding is provided by a Trust Agreement). If the assets are
inadequate to pay taxes, any taxes due shall be paid or reimbursed by the
Reinsurer;

 

  4. to pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

 

F. If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.

 

G. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

13



--------------------------------------------------------------------------------

H. At annual intervals, or more frequently at the discretion of the Company, but
never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer’s Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:

 

  1. If the statement shows that the Reinsurer’s Obligations exceed the balance
of the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.

 

  2. If, however, the statement shows that the Reinsurer’s Obligations are less
than the balance of the LOC (or that 102% of the Reinsurer’s Obligations are
less than the trust account balance if funding is provided by a Trust
Agreement), as of the statement date, the Company shall, within 30 days after
receipt of written request from the Reinsurer, release such excess credit by
agreeing to secure an amendment to the LOC reducing the amount of credit
available by the amount of such excess credit. Should another method of funding
be used, the Company shall, within the time period outlined above, decrease such
funding by the amount of such excess.

ARTICLE 17

TAXES

 

A. In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian tax returns or when making tax returns, other than Income or Profits
Tax returns, to any state or territory of the United States of America or to the
District of Columbia.

 

B.   1.    Each Subscribing Reinsurer has agreed to allow, for the purpose of
paying the Federal Excise Tax, the applicable percentage of the premium payable
hereon (as imposed under the Internal Revenue Code) to the extent such premium
is subject to Federal Excise Tax.

 

  2. In the event of any return of premium becoming due hereunder, the
Subscribing Reinsurer shall deduct the applicable percentage of the premium from
the amount of the return, and the Company or its agent should take steps to
recover the Tax from the U.S. Government.

ARTICLE 18

ACCESS TO RECORDS

The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the policy, accounting or claim files (“Records”) relating to business reinsured
under this Contract during regular business hours after

 

14



--------------------------------------------------------------------------------

giving five working days’ prior notice. This right shall be exercisable during
the term of this Contract or after the expiration of this Contract.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the Records of the Company if it is not current in all undisputed payments due
the Company.

ARTICLE 19

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  1. are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;

 

  2. have been rightfully received from a third person without obligation of
confidentiality;

 

  3. were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality; or

 

  4. were independently developed by the Reinsurer.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, except:

 

  1. when required by retrocessionaires subject to the business ceded to this
Contract;

 

  2. when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  3. when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business.

 

C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same promptly and to use reasonable
efforts to assist the Company in maintaining the confidentiality provided for in
this Article.

 

D. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

 

15



--------------------------------------------------------------------------------

ARTICLE 20

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A. The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations of the Company under any Policy. The Company shall be
the sole judge as to:

 

  1. what shall constitute a claim or loss covered under any Policy;

 

  2. the Company’s liability thereunder;

 

  3. the amount or amounts that it shall be proper for the Company to pay
thereunder.

 

B. The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Policy.

 

C. Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

ARTICLE 21

INSOLVENCY

 

A. If more than one reinsured company is referenced within the definition of
“Company” in the Preamble to this Contract, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state’s laws shall prevail.

 

B.

In the event of the insolvency of the Company, this reinsurance (or the portion
of any risk or obligation assumed by the Reinsurer, if required by applicable
law) shall be payable directly to the Company, or to its liquidator, receiver,
conservator or statutory successor, either: (1) on the basis of the liability of
the Company, or (2) on the basis of claims filed and allowed in the liquidation
proceeding, whichever may be required by applicable statute, without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
Policy or bond reinsured, which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses that it may deem available to the Company or
its liquidator, receiver, conservator or statutory successor. The

 

16



--------------------------------------------------------------------------------

  expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

C. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Contract as though
such expense had been incurred by the Company.

 

D. As to all reinsurance made, ceded, renewed or otherwise becoming effective
under this Contract, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Section 4118(a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Contract specifically
provides another payee in the event of the insolvency of the Company, or
(2) where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York
risks by the Superintendent of Financial Services of the State of New York, or
with the prior approval of such other regulatory authority as may be applicable,
is entirely released from its obligation and the Reinsurer shall pay any loss
directly to payees under such Policy.

ARTICLE 22

ARBITRATION

 

A. Any dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, shall be submitted for
decision to a panel of three arbitrators. Notice requesting arbitration shall be
in writing and sent certified or registered mail, return receipt requested.

 

B. One arbitrator shall be chosen by each party and the two arbitrators shall
then choose an impartial third arbitrator who shall preside at the hearing. If
either party fails to appoint its arbitrator within 30 days after being
requested to do so by the other party, the latter, after 10 days’ prior notice
by certified or registered mail of its intention to do so, may appoint the
second arbitrator.

 

C.

If the two arbitrators do not agree on a third arbitrator within 60 days of
their appointment, the third arbitrator shall be chosen in accordance with the
procedures for selecting the third arbitrator in force on the date the
arbitration is demanded, established by the AIDA Reinsurance and Insurance
Arbitration Society – U.S. (ARIAS). The arbitrators shall be persons
knowledgeable about insurance and reinsurance who have no personal or financial
interest in the result of the arbitration. If a member of the panel dies,

 

17



--------------------------------------------------------------------------------

  becomes disabled or is otherwise unwilling or unable to serve, a substitute
shall be selected in the same manner as the departing member was chosen and the
arbitration shall continue.

 

D. Within 30 days after all arbitrators have been appointed, the panel shall
meet and determine timely periods for briefs, discovery procedures and schedules
of hearings.

 

E. The panel shall be relieved of all judicial formality and shall not be bound
by the strict rules of procedure and evidence. Notwithstanding anything to the
contrary in this Contract, the arbitrators may at their discretion, consider
underwriting and placement information provided by the Company to the Reinsurer,
as well as any correspondence exchanged by the parties that is related to this
Contract. The arbitration shall take place in St. Petersburg, Florida, or at
such other place as the parties shall agree. The decision of any two arbitrators
shall be in writing and shall be final and binding. The panel is empowered to
grant interim relief as it may deem appropriate.

 

F. The panel shall interpret this Contract as an honorable engagement rather
than as merely a legal obligation and shall make its decision considering the
custom and practice of the applicable insurance and reinsurance business as
promptly as possible after the hearings. Judgment upon an award may be entered
in any court having jurisdiction thereof.

 

G. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

ARTICLE 23

SERVICE OF SUIT

 

A. This Article applies only to those Subscribing Reinsurers not domiciled in
the United States of America, and/or not authorized in any state, territory
and/or district of the United States of America where authorization is required
by insurance regulatory authorities.

 

B. This Article shall not be read to conflict with or override the obligations
of the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

C.

In the event of the failure of the Reinsurer to perform its obligations
hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted

 

18



--------------------------------------------------------------------------------

  by the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by the Reinsurer or is determined
by removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against the Reinsurer upon this Contract, shall abide by the final
decision of such court or of any appellate court in the event of an appeal.

 

D. Service of process in such suit may be made upon Messrs. Mendes and Mount,
750 Seventh Avenue, New York, New York 10019-6829, or another party specifically
designated in the applicable Interests and Liabilities Agreement attached
hereto. The above-named are authorized and directed to accept service of process
on behalf of the Reinsurer in any such suit.

 

E. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 24

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Florida, exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.

ARTICLE 25

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties.

ARTICLE 26

NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights contained in this Contract nor prevent either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such remedy in the future.

 

19



--------------------------------------------------------------------------------

ARTICLE 27

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through Guy
Carpenter & Company, LLC, 3600 Minnesota Drive, Suite 400, Edina, Minnesota
55435-7902. Payments by the Company to the Intermediary shall be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.

ARTICLE 28

MODE OF EXECUTION

 

A. This Contract may be executed by:

 

  1. an original written ink signature of paper documents;

 

  2. an exchange of facsimile copies showing the original written ink signature
of paper documents;

 

  3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

 

B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s) this 27th day of June, in the year of 2013.

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

including any and/or all companies that are or may hereafter become affiliated
therewith

 

/s/ Authorized Signatory

 

SECOND CATASTROPHE EXCESS OF LOSS AND AGGREGATE

REINSURANCE CONTRACT

 

20



--------------------------------------------------------------------------------

POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

Section A:

This Contract excludes:

 

  a. All business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.

 

  b. Any Pool or Scheme (whether voluntary or mandatory) formed after March 1,
1968 for the purpose of insuring property, whether on a country-wide basis or in
respect of designated areas. This exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.

Section B:

 

1. This Contract excludes business written by the Company for the same perils,
which is known at the time to be insured by, or in excess of underlying amounts
placed in, any Pool, Association or Syndicate, whether by way of insurance or
reinsurance, formed for the purpose of writing any of the following:

Oil, Gas or Petro-Chemical Plants

Oil or Gas Drilling Rigs and/or

Aviation Risks

 

2. The exclusion under paragraph 1 of this Section B does not apply:

 

  a. Where the Total Insured Value over all interests of the risk in question is
less than $250,000,000.

 

  b. To interests traditionally underwritten as Inland Marine and/or Stock
and/or Contents written on a Blanket basis.

 

  c. To Contingent Business Interruption, except when the Company is aware that
the key location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under subparagraph (a).

Section C:

 

  1. Nevertheless the Reinsurer specifically agrees that liability accruing to
the Company from its participation in Residual Market Mechanisms, including but
not limited to the following, for all perils otherwise protected hereunder shall
not be excluded herefrom:

 

  a. So-called “Beach and Windstorm Plans” and so-called “Coastal Pools”;

 

21



--------------------------------------------------------------------------------

  b. All “FAIR Plan” and “Rural Risk Plan” business;

 

  c. California Earthquake Authority (“CEA”) or any similar entity.

 

  2. However, this reinsurance does not include any increase in such liability
resulting from:

 

  a. The inability of any other participant in such Residual Market Mechanisms
to meet its liability;

 

  b. Any claim against a Residual Market Mechanism or any participant therein,
including the Company, whether by way of subrogation or otherwise, brought by or
on behalf of any insolvency fund (as defined in the Exclusions Article);

 

  c. Any assessment or surcharge levied on the policyholder and therefore not a
liability of the Company;

 

  d. The Company’s initial capital contribution to the CEA;

 

  e. Any assessments, other than interim and regular assessments, from a
Residual Market Mechanism included in subparagraph 1(c) above.

 

  3. The Company may include in Ultimate Net Loss for any Loss Occurrence
covered hereunder only the liability attributable to that Loss Occurrence. If
the relevant entity does not specify what portion of an assessment is
attributable to each Loss Occurrence, the Company may include in Ultimate Net
Loss in respect of each Loss Occurrence a percentage of the Company’s
assessments from the relevant entity related to the calendar year in which the
Loss Occurrence commenced, regardless of when assessed, such percentage to be
determined by dividing the relevant entity’s losses arising from the Loss
Occurrence by its total losses for the calendar year.

 

  4. The Company will deduct from Ultimate Net Loss amounts received as
recoupment of any assessment that has been included in the Ultimate Net Loss,
provided the recoupment is directly allocable to the assessment (“itemized
recoupment”). The Company shall use commercially reasonable efforts to recoup
such assessment. Any amount received as an itemized recoupment of any assessment
(whether under this Contract or any predecessor contract), and therefore
deductible from Ultimate Net Loss, shall not be included in the subject premium
of this Contract.

However, if a state levies assessments but does not allow itemized recoupment
from policyholders, instead allowing the Company to file an overall increased

 

22



--------------------------------------------------------------------------------

rate, any such premium increased thereby shall not be deemed to be a recoupment
that is deductible from Ultimate Net Loss. Any recoupment received as part of a
general premium rate increase, not specifically itemized, shall be included as
part of the subject premium of this Contract or a successor contract, as
applicable.

 

 

NOTES: Wherever used herein the terms:

“Company”    shall be understood to mean “Company”, “Reinsured”, “Reassured” or
whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies. “Agreement”    shall be understood to mean
“Agreement”, “Contract”, “Policy” or whatever other term is used to designate
the attached reinsurance document. “Reinsurers”    shall be understood to mean
“Reinsurers”, “Underwriters” or whatever other term is used in the attached
reinsurance document to designate the reinsurer or reinsurers.

 

23



--------------------------------------------------------------------------------

TOTAL INSURED VALUE EXCLUSION CLAUSE

 

A. It is the mutual intention of the parties to exclude risks, other than
Offices, Hotels, Apartments, Hospitals, Educational Establishments and Public
Utilities (except Railroad Schedules), and Builders Risks on the above classes,
where at the time of cession, the Total Insured Value over all interests exceeds
$250,000,000. However, the Company shall be protected hereunder, subject to the
other terms and conditions of this Contract, if subsequent to cession being
made, the Company becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached; on
condition that the Company shall at the first opportunity, and certainly by next
anniversary of the original Policy, exclude the risk in question.

 

B. It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interests traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Company is
aware that the Total Insured Value of $250,000,000 is already exceeded for
buildings, machinery, equipment and direct use and occupancy at the key
location.

 

C. It is understood and agreed that this Clause shall not apply hereunder where
the Company writes 100% of the risk.

 

24



--------------------------------------------------------------------------------

MOLD EXCLUSION

Loss or liability in any way or to any extent arising out of the actual or
alleged presence or actual, alleged or threatened presence of fungi including,
but not limited to, mold, mildew, mycotoxins, microbial volatile organic
compounds or other “Microbial Contaminations”. This includes:

 

a. any supervision, instruction, recommendations, warnings, or advice given or
which should have been given in connection with the above; and

 

b. any obligation to share damages with or repay someone else who must pay
damages because of such injury or damage.

For purposes of this exclusion, “Microbial Contamination” means any
contamination, either airborne or surface, which arises out of or is related to
the presence of fungi, mold, mildew, mycotoxins, microbial volatile organic
compounds or spores, including, without limitation, Penicillium, Aspergillus,
Fusarium, Aspergillus Flavus and Stachybotrys chartarum.

Losses resulting from the above causes do not in and of themselves constitute an
event.

However, this exclusion shall not apply if the above causes of loss arise out of
one or more of the perils otherwise covered under this Contract.

 

25



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE -

REINSURANCE - U.S.A.

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

26



--------------------------------------------------------------------------------

5. It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reassured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

NMA 1119

 

 

NOTES: Wherever used herein the terms:

 

“Company”    shall be understood to mean “Company”, “Reinsured”, “Reassured” or
whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies. “Agreement”    shall be understood to mean
“Agreement”, “Contract”, “Policy” or whatever other term is used to designate
the attached reinsurance document. “Reinsurers”    shall be understood to mean
“Reinsurers”, “Underwriters” or whatever other term is used in the attached
reinsurance document to designate the reinsurer or reinsurers.

 

27



--------------------------------------------------------------------------------

TERRORISM EXCLUSION (PROPERTY TREATY REINSURANCE) N.M.A. 2930C

Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.

An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or political division thereof, or in pursuit of political, religious,
ideological, or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:

 

(i) involves violence against one or more persons; or

 

(ii) involves damage to property; or

 

(iii) endangers life other than that of the person committing the action; or

 

(iv) creates a risk to health or safety of the public or a section of the
public; or

 

(v) is designed to interfere with or to disrupt an electronic system.

This reinsurance agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.

Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement, in respect only of personal lines
this reinsurance agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.

NMA2930c

22/11/02

 

28



--------------------------------------------------------------------------------

TRUST AGREEMENT REQUIREMENTS CLAUSE

 

A. Except as provided in paragraph B of this Clause, if the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;

 

  2. Stipulates that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash
(United States legal tender), certificates of deposit (issued by a United States
bank and payable in United States legal tender), and investments of the types
permitted by the regulatory authorities having jurisdiction over the Company’s
reserves, or any combination of the three, provided that the investments are
issued by an institution that is not the parent, subsidiary or affiliate of
either the Reinsurer or the Company;

 

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the trustee upon the direction of the Company, may
whenever necessary negotiate these assets without consent or signature from the
Reinsurer or any other entity;

 

  4. Requires that all settlements of account between the Company and the
Reinsurer be made in cash or its equivalent; and

 

  5. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
Company or the Reinsurer.

 

B. If a ceding insurer is domiciled in California and the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Provides that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash in
United States dollars, certificates of deposit issued by a United States
financial institution as defined in California Insurance Code Section 922.7(a)
and payable in United States dollars, and investments permitted by the
California Insurance Code, or any combination of the above.

 

  2. Provides that investments in or issued by an entity controlling, controlled
by or under common control with either the grantor or the beneficiary of the
trust shall not exceed 5% of total investments.

 

29



--------------------------------------------------------------------------------

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity.

 

  4. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
ceding insurer or the Reinsurer.

 

C. If there are multiple ceding insurers that collectively comprise the Company,
“regulatory authorities” as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer’s domestic regulator.

 

30